Case: 5:19-cv-00250-JMH Doc #: 1-1 Filed: 06/17/19 Page: 1 of 25 - Page ID#: 7




                      Exhibit A
         Case: 5:19-cv-00250-JMH Doc #: 1-1 Filed: 06/17/19 Page: 2 of 25 - Page ID#: 8

                                       HOLT, NICKALUS T. VS. SPECIALIZED LOAN
                                       SERVICING, LLC , ET A
                                        WOODFORD CIRCUIT COURT
              19-CI-00087               Filed on 03/29/2019 as CONTRACT with HON. BRIAN PRIVETT
                                        **** NOT AN OFFICIAL COURT RECORD ****


    Parties                                                                                       19-CI-00087
      AMERICAN SECURITY INSURANCE COMPANY as DEFENDANT / RESPONDENT

       Memo
         Registered Agent of Service exists.

       Summons
         CIVIL SUMMONS issued on 03/29/2019 served on 04/06/2019 by w ay of CERTIFIED MAIL

      HOLT, NICKALUS T. as PLAINTIFF / PETITIONER

       Address
         393 W INTON ROAD
         VERSAILLES KY 40383

      SPECIALIZED LOAN SERVICING, LLC as DEFENDANT / RESPONDENT

       Memo
         Registered Agent of Service exists.

       Summons
         CIVIL SUMMONS issued on 03/29/2019 served on 04/05/2019 by w ay of CERTIFIED MAIL

      STANDARD GUARANTY INSURANCE CO. as DEFENDANT / RESPONDENT

       Memo
         Registered Agent of Service exists.

       Summons
         CIVIL SUMMONS issued on 03/29/2019 served on 04/06/2019 by w ay of CERTIFIED MAIL

      ELLISON, MATTHEW as ATTORNEY FOR PLAINTIFF

       Address
         FOW LER BELL PLLC
         300 W EST VINE STREET, SUITE 600
         LEXINGTON KY 40507

      VANVACTOR, ZACHARY M. as ATTORNEY FOR DEFENDANT

       Address
         STITES & HARBISON PLLC
         400 W EST MARKET STREET, SUITE 1800
         LOUISVILLE KY 40202

      CORPORATION SERVICE COMPANY as REGISTERED AGENT OF SERVICE

       Memo
         Related party is STANDARD GUARANTYINSURANCE CO.

       Address
         421 W . MAIN STREET
         FRANKFORT KY 40601

      CORPORATION SERVICE COMPANY as REGISTERED AGENT OF SERVICE

       Memo
         Related party is AMERICAN SECURITYINSURANCE COMPANY

       Address
         421 W . MAIN STREET
         FRANKFORT KY 40601
6/17/2019                                                     92414-3                                           1
        Case: 5:19-cv-00250-JMH Doc #: 1-1 Filed: 06/17/19 Page: 3 of 25 - Page ID#: 9
        FRANKFORT KY 40601

     UNITED AGENT GROUP, INC. as REGISTERED AGENT OF SERVICE

      Memo
        Related party is SPECIALIZED LOAN SERVICING, LLC

      Address
        101 NORTH SEVENTH STREET
        LOUISVILLE KY 40202


    Documents                                                                             19-CI-00087

     COMPLAINT / PETITION filed on 03/29/2019
     RECEIPT filed on 04/02/2019
       CORPORATION SERVICE COMPANYUNITE D AGENT GROUP, INC.CORPORATION S ERVICE COMPANY
     ENTRY OF APPEARANCE filed on 06/13/2019

    Images                                                                                19-CI-00087

      COMPLAINT / PETITION filed on 03/29/2019 Page(s): 16

      SUMMONS filed on 03/29/2019 Page(s): 1

      SUMMONS filed on 03/29/2019 Page(s): 1

      SUMMONS filed on 03/29/2019 Page(s): 1

      COURTESY FINANCIAL TRANSACTION REPORT filed on 03/29/2019 Page(s): 1

      ENTRY OF APPEARANCE filed on 06/13/2019 Page(s): 2

                                            **** End of Case Number : 19-CI-00087 ****




6/17/2019                                                    92414-3                                    2
Filed               19-CI-00087
         Case: 5:19-cv-00250-JMH03/29/2019
                                   Doc #: 1-1 Filed:Christie
                                                     06/17/19Edwards, 4 ofNOT
                                                                Page:Woodford
                                                                          ford  ORIGINAL
                                                                           25 -Circuit
                                                                                Page   Clerk DOCUMENT
                                                                                       ID#: 10
                                                                          06/17/2019 09:06:58 AM
                                                                          92414-3

                                    COMMONWEALTH OF KENTUCKY
                                      WOODFORD CIRCUIT COURT
                                          DIVISION _______

                                 Civil Action No. _______________________

         NICKALUS T. HOLT                                                                    PLAINTIFF

         v.

         SPECIALIZED LOAN SERVICING, LLC                                                   DEFENDANT
         Serve:
         United Agent Group, Inc.
         101 North Seventh Street
         Louisville, KY 40202

         STANDARD GUARANTY INSURANCE
         CO.
         Serve: Corporation Service Company
         421 W. Main Street
         Frankfort, KY 40601




                                                                                                             Presiding Judge: HON. BRIAN PRIVETT (614383)
         AMERICAN SECURITY INSURANCE
         COMPANY
         Serve: Corporation Service Company
         421 W. Main Street
         Frankfort, KY 40601



                                                  COMPLAINT


               Comes now the Plaintiff, Nickalus T. Holt (hereinafter “Mr. Holt”), by counsel, and for his

        Complaint against the Defendants, Specialized Loan Servicing, LLC (hereinafter “SLS”),

        American Security Insurance Company (hereinafter “ASIC”), and Standard Guaranty Insurance

        Company (hereinafter “SGIC”) states as follows:

               1.     The Plaintiff, Nickalus T. Holt, was at all times material and relevant hereto a
                                                                                                             COM : 000001 of 000016




        citizen of the Commonwealth of Kentucky with residence in Versailles, Woodford County,

        Kentucky.



Filed                 19-CI-00087    03/29/2019             Christie Edwards, Woodford Circuit Clerk
Filed               19-CI-00087
         Case: 5:19-cv-00250-JMH03/29/2019
                                   Doc #: 1-1 Filed:Christie
                                                     06/17/19Edwards, 5 ofNOT
                                                                Page:Woodford
                                                                          ford  ORIGINAL
                                                                           25 -Circuit
                                                                                Page   Clerk DOCUMENT
                                                                                       ID#: 11
                                                                          06/17/2019 09:06:58 AM
                                                                          92414-3

               2.      The Defendant, SLS, was at all times material and relevant hereto, a foreign limited

        liability company authorized to transact business in the Commonwealth of Kentucky. SLS’

        principal place of business is believed to be in Colorado.

               3.      Defendant ASIC is a Delaware corporation and an indirect subsidiary of Assurant

        Inc., writing force-placed insurance policies in all fifty states and the District of Columbia with its

        principal address in Atlanta, Georgia. It is authorized to write policies in Kentucky by the

        Kentucky Department of Insurance.           ASIC often operates under the trade name “Assurant

        Specialty Property”. ASIC contracts with mortgage servicers such as SLS to act as a force-placed

        insurance vendor and take over certain mortgage servicing functions. Its duties include, but are

        not limited to tracking loans in their mortgage portfolio, new loan boarding, loss draft functions,

        escrow analysis, handling customer service duties, and securing force-placed insurance policies




                                                                                                                  Presiding Judge: HON. BRIAN PRIVETT (614383)
        on properties when a borrower’s insurance has lapsed.

               4.      Defendant SGIC is a Delaware corporation with its principal place of business in

        Georgia. SGIC is a subsidiary of Assurant, Inc., and does business throughout the United States.

        It has a principal address in Atlanta, Georgia. It is authorized to write policies in Kentucky by the

        Kentucky Department of Insurance. SGIC also provides servicing functions to mortgage lenders

        and servicers including tracking borrower compliance with insurance obligations and placing

        lender-placed insurance pursuant to a Master Services Agreement between SGIC and the lenders

        and servicers. SGIC, together with ASIC, are hereby referred to as the “Assurant Defendants.”

               5.      Venue is appropriate in the Woodford Circuit Court, as a substantial part of the

        events giving rise to this occurred specifically within Woodford County, Kentucky.
                                                                                                                  COM : 000002 of 000016




               6.      Jurisdiction exists in this Court as the amount in controversy exceeds $5,000.00,

        and the controversy arises out of intentional actions taken by the Defendants toward the Plaintiff



                                                          2
Filed                  19-CI-00087     03/29/2019              Christie Edwards, Woodford Circuit Clerk
Filed               19-CI-00087
         Case: 5:19-cv-00250-JMH03/29/2019
                                   Doc #: 1-1 Filed:Christie
                                                     06/17/19Edwards, 6 ofNOT
                                                                Page:Woodford
                                                                          ford  ORIGINAL
                                                                           25 -Circuit
                                                                                Page   Clerk DOCUMENT
                                                                                       ID#: 12
                                                                          06/17/2019 09:06:58 AM
                                                                          92414-3

        who was at all relevant times a resident of Woodford County, Kentucky. Defendants have

        therefore purposefully availed themselves of this Commonwealth.

               7.       On or about March 17, 2005, Mr. Holt executed a promissory note (hereinafter

        “Note”) and mortgage agreement (hereinafter “Mortgage”) for the purchase of real property

        located at 393 Winton Road, Versailles, Kentucky, as his primary residence (hereinafter the

        “Residence”).

               8.       As part of the terms contained in the Note and/or Mortgage, Mr. Holt was required

        to pay, in addition to the required monthly payments of principal and interest toward the Note,

        specific sums into an escrow account for periodic disbursement toward the payment of both a)

        homeowners’ insurance premiums, and b) local real estate taxes.

               9.       The Mortgage requires that Mr. Holt maintain adequate casualty and loss insurance




                                                                                                                Presiding Judge: HON. BRIAN PRIVETT (614383)
        on the Residence during the duration of the Mortgage. In the event that Mr. Holt fails to maintain

        this required insurance coverage, the Mortgage gives the lender the right to acquire its own “lender-

        placed” insurance policy. Regardless of the type of insurance policy in force on the Residence,

        the Mortgage requires that in the event of a casualty loss to the dwelling:

               “Unless Lender and Borrower otherwise agree in writing, any insurance proceeds,
               whether or not the underlying insurance was required by Lender, shall be applied
               to restoration or repair of the property, if the restoration or repair is economically
               feasible and Lender’s security is not lessened. During such repair and restoration
               period, Lender shall have the right to hold such insurance proceeds until Lender has
               had an opportunity to inspect such Property to ensure the work has been performed
               to the Lender’s satisfaction, provided that such inspection shall be undertaken
               promptly.

               10.      Sometime after this date – the specific date is not known to Mr. Holt – SLS either

        a) was purportedly assigned, or b) purportedly came into possession of the Note and Mortgage.

               11.      On or about March 23, 2014, and for a policy term of one year subject to the

        payment of all required premiums, the Residence was insured under a policy of homeowner’s


                                                         3
Filed                   19-CI-00087   03/29/2019             Christie Edwards, Woodford Circuit Clerk
Filed               19-CI-00087
         Case: 5:19-cv-00250-JMH03/29/2019
                                   Doc #: 1-1 Filed:Christie
                                                     06/17/19Edwards, 7 ofNOT
                                                                Page:Woodford
                                                                          ford  ORIGINAL
                                                                           25 -Circuit
                                                                                Page   Clerk DOCUMENT
                                                                                       ID#: 13
                                                                          06/17/2019 09:06:58 AM
                                                                          92414-3

        insurance by Metropolitan Property & Casualty Insurance Company (hereinafter “Met Life”),

        Policy No. 1435630890 (hereinafter the “Policy”).

               12.      As of November 1, 2014, the premiums due and owing to Met Life for the Policy

        were fully paid.    Furthermore, the lender-required escrow agreement was fully funded for

        continued disbursements of additional premiums due and owing to Met Life for renewal of the

        Policy following its expiration on or about March 23, 2015.

               13.      On or about November 17, 2014, SLS falsely and fraudulently reported to Met Life

        that Mr. Holt had abandoned the Residence, and was no longer using said Residence as his primary

        dwelling place.

               14.      As a result of this representation, Met Life unilaterally decided to not renew Mr.

        Holt’s Policy upon the expiration of same on March 23, 2015. Mr. Holt reached out to Met Life




                                                                                                             Presiding Judge: HON. BRIAN PRIVETT (614383)
        to inform it that the representation by SLS was false and that in fact he was still living in the

        Residence, but Met Life declined to reverse its previous decision.

               15.      Subsequently, with the suspicion that any lender-placed insurance policy would a)

        be charged at a rate greater/more than a conventional homeowners’ insurance policy, b) fail to

        provide replacement coverage for the contents of his Residence, and c) fail to provide liability

        coverage for any physical injury sustained by individuals in the Residence or about the property

        in which the Residence is situated, Mr. Holt made multiple efforts to obtain replacement insurance

        coverage through at least two other insurance carriers. However, his efforts were unsuccessful,

        and he was advised by at least one agent that the pending cancelation by Met Life would more

        than likely cause every application he submitted for a conventional homeowners’ insurance policy
                                                                                                             COM : 000004 of 000016




        to be denied.

               16.      SLS, purporting to act within the terms and conditions of the Note and Mortgage,



                                                        4
Filed                   19-CI-00087   03/29/2019            Christie Edwards, Woodford Circuit Clerk
Filed               19-CI-00087
         Case: 5:19-cv-00250-JMH03/29/2019
                                   Doc #: 1-1 Filed:Christie
                                                     06/17/19Edwards, 8 ofNOT
                                                                Page:Woodford
                                                                          ford  ORIGINAL
                                                                           25 -Circuit
                                                                                Page   Clerk DOCUMENT
                                                                                       ID#: 14
                                                                          06/17/2019 09:06:58 AM
                                                                          92414-3

        did not pay and failed to renew the existing and proper homeowners’ insurance policy acquired by

        Mr. Holt through Met Life. Instead, and at a claimed substantial additional cost, it procured a

        “lender-placed” policy of homeowners’ insurance through SGIC (hereinafter the “Standard

        Policy”). The Standard Policy identifies “Specialized Loan Servicing, LLC” as the “Lender”; and

        Mr. Holt is identified as the “Borrower”. Mr. Holt was subsequently charged for the Standard

        Policy by SLS.

               17.    At all relevant times, SLS had an arrangement with SGIC where SGIC was the

        exclusive, or alternatively, frequent provider of force-placed insurance coverage for homeowners

        with mortgage loans owned or serviced by SLS.

               18.    SLS’ choice of SGIC to provide the force-placed Standard Policy was not mere

        happenstance. In exchange for providing the Assurant Defendants with the exclusive right to




                                                                                                             Presiding Judge: HON. BRIAN PRIVETT (614383)
        monitor SLS’ mortgage loan portfolios and force place its own insurance coverage, the Assurant

        Defendants paid SLS gratuitous kickbacks, mischaracterized to borrowers as legitimate

        compensation. These kickbacks effectively constitute a rebate to SLS on the purported cost of the

        force-placed insurance.

               19.    SLS made no effort to contact Met Life to try and get the Met Life Policy reinstated

        at a lower premium, even after Mr. Holt had pointed out all the reasons why the representation of

        him having abandoned the Residence was false. Nor did SLS make any effort to obtain and receive

        quotes from any other insurer in which it had an arms-length business relationship, to try and

        obtain the cheapest force-placed insurance policy on Mr. Holt’s Residence, irrespective of any

        kickbacks/rebates.
                                                                                                             COM : 000005 of 000016




               20.    Under the terms of the subject Mortgage executed by Mr. Holt, in the event of

        lender-placed insurance coverage, he is only supposed to be charged for the actual cost. Instead,



                                                        5
Filed                 19-CI-00087    03/29/2019             Christie Edwards, Woodford Circuit Clerk
Filed               19-CI-00087
         Case: 5:19-cv-00250-JMH03/29/2019
                                   Doc #: 1-1 Filed:Christie
                                                     06/17/19Edwards, 9 ofNOT
                                                                Page:Woodford
                                                                          ford  ORIGINAL
                                                                           25 -Circuit
                                                                                Page   Clerk DOCUMENT
                                                                                       ID#: 15
                                                                          06/17/2019 09:06:58 AM
                                                                          92414-3

        SLS charged Mr. Holt for the amount of the coverage plus the kickbacks/rebates, failing to pass

        along said kickbacks/rebates to him. SLS treated these kickbacks/rebates as other compensation,

        rather than passing along same as an overall reduction in the cost of the force-placed insurance to

        Mr. Holt. This was evident by the amounts that SLS sought to charge Mr. Holt, being nearly five

        times higher than his previous homeowners’ insurance premium with Met Life.

               21.     When the policy with Met Life was in the process of cancelation, Mr. Holt received

        a written notice purporting to be from SLS stating that it would obtain a force-placed insurance

        policy on the Residence, and that pursuant to the terms of the Mortgage, he would be charged for

        the cost of same. The letter, dated March 25, 2015, stated inter alia a) that the force-placed

        insurance “may be more expensive than the insurance you can buy yourself.”; b) “your monthly

        mortgage payments will be increased to include the cost of this policy.”; and c) “WE HOPE




                                                                                                              Presiding Judge: HON. BRIAN PRIVETT (614383)
        YOU’LL AGREE THAT OBTAINING YOUR OWN INSURANCE IS IN YOUR BEST INTEREST.”

        Of course, due to SLS’ false and fraudulent representation to Met Life that he had abandoned his

        Residence, Mr. Holt was unable to purchase his own insurance policy, as he was no longer deemed

        an acceptable underwriting risk due to Met Life’s cancelation.

               22.     This letter also contained the following representation:




               23.     Mr. Holt later received similar communications regarding the Standard Policy,

        including specific statements about the cost of the Policy that SLS “planned to buy” insurance on
                                                                                                              COM : 000006 of 000016



        the Residence when in fact, it already had coverage from SGIC.

               24.     In fact, the Residence of Mr. Holt was already covered by a master insurance policy

        issued by one of the Assurant Defendants to cover an entire grouping of loans within the SLS


                                                        6
Filed                 19-CI-00087     03/29/2019            Christie Edwards, Woodford Circuit Clerk
Filed               19-CI-00087
        Case: 5:19-cv-00250-JMH 03/29/2019
                                  Doc #: 1-1 Filed: Christie
                                                    06/17/19 Edwards, 10 ofNOT
                                                                Page:Woodford
                                                                           ford - ORIGINAL
                                                                             25 Circuit
                                                                                  PageClerk   DOCUMENT
                                                                                        ID#: 16
                                                                           06/17/2019 09:06:58 AM
                                                                           92414-3

        portfolio, with said coverage immediately effective upon the lapse of the Met Life Policy.

               25.     In fact, the aforementioned communication was actually generated by the Assurant

        Defendants, not by SLS.

               26.     In fact, the Standard Policy was not separately underwritten by SGIC, but was

        created and issued to SLS merely to create the appearance that SLS was undertaking a distinct

        process to obtain force-placed insurance on the Residence of Mr. Holt, when that was not the case.

               27.     In fact, the amounts charged to Mr. Holt for the Standard Policy included amounts

        for other services provided to SLS by the Assurant Defendants that have little or nothing to do

        with the actual cost of the insurance coverage provided by the Standard Policy.

               28.     SLS later charged Mr. Holt an artificially inflated amount for the Standard Policy,

        one which was not actually reflective of the true cost of same, by failing to account for the




                                                                                                               Presiding Judge: HON. BRIAN PRIVETT (614383)
        kickbacks/rebates SLS received as described supra. SLS was financially motived to select SGIC

        as the “insurer” for the force-placed insurance on the Residence of Mr. Holt because it was the

        most financially advantageous selection; SLS then, in turn, failed to pass along the true and actual

        cost of the Standard Policy to Mr. Holt, per the terms of the Mortgage.

               29.     It was never disclosed to Mr. Holt that the amounts charged to him by SLS covered

        below-cost mortgage-servicing functions that the Assurant Defendants perform for SLS, and that

        Mr. Holt would be partially subsidizing these functions which are not related to the placement of

        insurance on his Residence, that are already paid for by the owners of the loans, and therefore are

        not properly chargeable to Mr. Holt as any portion of the force-placed insurance premiums.

               30.     The aforementioned acts and practices were false, misleading and deceptive.
                                                                                                               COM : 000007 of 000016




               31.     Under the Standard Policy, the following term appears:




                                                         7
Filed                 19-CI-00087     03/29/2019             Christie Edwards, Woodford Circuit Clerk
Filed               19-CI-00087
        Case: 5:19-cv-00250-JMH 03/29/2019
                                  Doc #: 1-1 Filed: Christie
                                                    06/17/19 Edwards, 11 ofNOT
                                                                Page:Woodford
                                                                           ford - ORIGINAL
                                                                             25 Circuit
                                                                                  PageClerk   DOCUMENT
                                                                                        ID#: 17
                                                                           06/17/2019 09:06:58 AM
                                                                           92414-3




                                                                                                           Presiding Judge: HON. BRIAN PRIVETT (614383)
               32.    On or about July 20, 2018, a storm caused damage to the Residence. Mr. Holt

        promptly reported the loss (hereinafter the “Claim”), and a representative of Assurant, Inc.,

        inspected the property and subsequently determined the amount required under the terms of the

        Standard Policy, less applicable deductibles, to repair the damage on an actual cash value basis

        along with the additional sums to be disbursed upon completion of the necessary repair work

        toward the Standard Policy’s replacement cost coverage.

               33.    On or about August 2, 2018, Standard Guaranty issued a check payable for

        $12,583.75, and pursuant to the above-cited Standard Policy term, made the check (a single

        instrument) payable jointly to SLS and Mr. Holt (hereinafter the “Claim Payment”). The check

        was mailed to SLS (hereinafter the “Claim Check”). SLS did not advise Mr. Holt that it had
                                                                                                           COM : 000008 of 000016




        received the Claim Check.

               34.    After several communications by Mr. Holt to SLS received no prompt response,



                                                       8
Filed                 19-CI-00087    03/29/2019            Christie Edwards, Woodford Circuit Clerk
Filed               19-CI-00087
        Case: 5:19-cv-00250-JMH 03/29/2019
                                  Doc #: 1-1 Filed: Christie
                                                    06/17/19 Edwards, 12 ofNOT
                                                                Page:Woodford
                                                                           ford - ORIGINAL
                                                                             25 Circuit
                                                                                  PageClerk   DOCUMENT
                                                                                        ID#: 18
                                                                           06/17/2019 09:06:58 AM
                                                                           92414-3

        SLS finally contacted Mr. Holt and proposed a delayed distribution scheme not logistically viable,

        principally because Mr. Holt had elected to have three different companies perform the necessary

        repair work, instead of a single general contractor. Mr. Holt informed SLS of this fact, but instead

        of simply endorsing the Claim Check over to Mr. Holt so that he could pay the three repair

        companies directly, SLS further made additional requests from Mr. Holt, beyond the requirements

        of the Mortgage. SLS indicated that it would not disburse any funds to Mr. Holt towards the

        repairs of the Residence unless he authorized the endorsement of the check in his name to facilitate

        its deposit. Mr. Holt declined this request, and again proposed a distribution of the Claim Payment

        that was in compliance with the Mortgage and would logistically enable all selected companies

        retained to perform the repairs to be timely paid; SLS declined to respond to his proposal.

                 35.   Months later, after the Claim Check voided due to it not being deposited within 90




                                                                                                               Presiding Judge: HON. BRIAN PRIVETT (614383)
        days, Standard Guaranty issued the Claim Payment on a second check (hereinafter the “Reissued

        Claim Check”). Upon information and belief, the Reissued Claim Check was issued by Standard

        Guaranty on or about December 17, 2018, in the same jointly payable manner as the prior Claim

        Check.

                 36.   On December 24, 2018, when Mr. Holt contacted a representative of SLS to inquire

        as to the status of the claim who identified herself as “Haley,” he was informed by “Haley” of both

        a) the issuance of the Reissued Claim Check and SLS’ receipt of same on December 21, 2018; and

        b) the fact that the Reissued Claim Check had been cashed, despite the fact that Mr. Holt had

        neither endorsed the Reissued Claim Check nor authorized SLS to sign the Reissued Claim Check

        on his behalf. “Haley” subsequently stated that SLS had documentation on file that authorized it
                                                                                                               COM : 000009 of 000016




        to sign Mr. Holt’s name to the Reissued Claim Check.

                 37.   Mr. Holt subsequently contacted SLS to request that it comply with its duties under



                                                         9
Filed                  19-CI-00087    03/29/2019             Christie Edwards, Woodford Circuit Clerk
Filed               19-CI-00087
        Case: 5:19-cv-00250-JMH 03/29/2019
                                  Doc #: 1-1 Filed: Christie
                                                    06/17/19 Edwards, 13 ofNOT
                                                                Page:Woodford
                                                                           ford - ORIGINAL
                                                                             25 Circuit
                                                                                  PageClerk   DOCUMENT
                                                                                        ID#: 19
                                                                           06/17/2019 09:06:58 AM
                                                                           92414-3

        the Mortgage; namely, that SLS a) provide a mechanism for the distribution of the Claim Funds to

        adequately ensure that the repairs to the Residence would be paid fully and timely from the Claim

        Payment; b) provide the legal authority upon which it endorsed his name to the Reissued Claim

        Check; and c) provide the name of the financial institution in which the Reissued Claim Check

        was duly deposited.

                38.      SLS failed to meaningfully respond to Mr. Holt’s requests.

                39.      In fact, SLS had no authorization of any kind from Mr. Holt to sign his name to any

        check, let alone any authorization specifically for the Reissued Claim Check. The representation

        by “Haley” was knowingly false.

                40.      SLS has failed to respond to Mr. Holt’s subsequent inquiries, and upon information

        and belief, has deposited the Reissued Claim Check and has now refused even to apply said




                                                                                                                             Presiding Judge: HON. BRIAN PRIVETT (614383)
        insurance proceeds to the repair or restoration of his Residence.

                               CLAIMS CONCERNING THE CLAIM PAYMENT 1

                                               COUNT I -- CONVERSION

                41.      Mr. Holt is the proper owner, and along with SLS, jointly has legal title to, the

        Claim Payment.

                42.      Under the terms of the Mortgage, SLS is required to utilize the Claim Payment for

        the repair or restoration of the Residence in which Mr. Holt presently resides.

                43.      Mr. Holt has a right to possess the Claim Payment for the purpose of repairing or

        restoring his Residence.

                44.      SLS has exercised dominion and/or control of the Claim Payment for the intentional
                                                                                                                             COM : 000010 of 000016




        1
          These claims are only raised against SLS at this time. Should discovery yield information suggesting that the
        Assurant Defendants had any participation in the Claim Payment, Mr. Holt reserves the right to amend the Complaint
        to plead such causes accordingly.

                                                               10
Filed                    19-CI-00087      03/29/2019                Christie Edwards, Woodford Circuit Clerk
Filed               19-CI-00087
        Case: 5:19-cv-00250-JMH 03/29/2019
                                  Doc #: 1-1 Filed: Christie
                                                    06/17/19 Edwards, 14 ofNOT
                                                                Page:Woodford
                                                                           ford - ORIGINAL
                                                                             25 Circuit
                                                                                  PageClerk   DOCUMENT
                                                                                        ID#: 20
                                                                           06/17/2019 09:06:58 AM
                                                                           92414-3

        purpose of interfering with the right of Mr. Holt to possess and/or benefit from the Claim Payment.

               45.     Mr. Holt has made demand upon SLS for the Claim Payment, but SLS has refused.

               46.     Mr. Holt has suffered loss as a result of SLS’ conversion of the Claim Payment;

        said loss including, but not limited to the Claim Payment.

               47.     Mr. Holt is entitled to recover all compensatory damages that are the natural and

        probable consequence of SLS’ conversion of the Claim Payment.

                                              COUNT II -- FRAUD

               48.     SLS, through its representatives, falsely represented to Mr. Holt that the Standard

        Policy and the Mortgage required him to take additional actions in order to facilitate the application

        of the Claim Payment toward the repair of the Residence, when in fact these additional actions

        were not required under the Mortgage, the Standard Policy, applicable law, or any separate




                                                                                                                 Presiding Judge: HON. BRIAN PRIVETT (614383)
        agreement.

               49.     SLS, through its representatives, falsely represented to Mr. Holt that it had obtained

        lawful authority to endorse his name onto the Reissued Claim Check.

               50.     SLS knew that both representations were false, and did so with the intention that

        Mr. Holt rely upon said representations to his detriment.

               51.     Mr. Holt has suffered damages based upon the fraud committed by SLS.

               52.     Mr. Holt is entitled to recover all compensatory damages that are the natural and

        probable consequence of the fraudulent conduct of SLS as it pertains to the false and fraudulent

        representations described in Paragraphs 32 and 33.

          COUNT III – VIOLATION OF THE KENTUCKY CONSUMER PROTECTION ACT
                                                                                                                 COM : 000011 of 000016




               53.     Mr. Holt applied for, received, and made payments upon the Loan, primarily for

        personal, family, and household purposes.



                                                         11
Filed                  19-CI-00087     03/29/2019             Christie Edwards, Woodford Circuit Clerk
Filed               19-CI-00087
        Case: 5:19-cv-00250-JMH 03/29/2019
                                  Doc #: 1-1 Filed: Christie
                                                    06/17/19 Edwards, 15 ofNOT
                                                                Page:Woodford
                                                                           ford - ORIGINAL
                                                                             25 Circuit
                                                                                  PageClerk   DOCUMENT
                                                                                        ID#: 21
                                                                           06/17/2019 09:06:58 AM
                                                                           92414-3

               54.     As part of the Loan, Mr. Holt agreed to the terms of the Mortgage primarily for

        personal, family, and household purposes.

               55.     With respect to the Mortgage – and specifically, the provision therein that requires

        the application of all casualty insurance proceeds toward the restoration and repair of the property

        – SLS’ actions concerning the Claim Payment were, and continue to be, false, unfair, misleading

        and/or deceptive.

               56.     Mr. Holt has suffered ascertainable loss due to the false, unfair, misleading and/or

        deceptive actions of SLS with respect to the Claim Payment.

               57.     Pursuant to KRS 367.220, Mr. Holt is entitled to, and seeks, an award of actual

        damages and equitable relief against SLS for its false, unfair, misleading and/or deceptive actions

        with respect to the Claim Payment.




                                                                                                               Presiding Judge: HON. BRIAN PRIVETT (614383)
                COUNT IV – INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS

               58.     SLS has acted with flagrant, intentional and/or reckless disregard towards Mr. Holt

        with respect to the Claim Payment.

               59.     SLS’ conduct with respect to the Claim Payment is extreme, outrageous, and

        offends common and generally accepted standards of decency.

               60.     SLS’ conduct with respect to the Claim Payment has caused Mr. Holt severe

        emotional distress.

               61.     Mr. Holt is entitled to recover, and therefore seeks, an award of monetary damages

        against SLS due to its intentional infliction of emotional distress upon Mr. Holt.

                                     COUNT V – PUNITIVE DAMAGES
                                                                                                               COM : 000012 of 000016




               62.     The conduct of SLS toward Mr. Holt with respect to the Claim Payment was, in all

        respects, fraudulent, oppressive and/or malicious, as such terms are defined under KRS 411.184.



                                                        12
Filed                 19-CI-00087     03/29/2019             Christie Edwards, Woodford Circuit Clerk
Filed               19-CI-00087
        Case: 5:19-cv-00250-JMH 03/29/2019
                                  Doc #: 1-1 Filed: Christie
                                                    06/17/19 Edwards, 16 ofNOT
                                                                Page:Woodford
                                                                           ford - ORIGINAL
                                                                             25 Circuit
                                                                                  PageClerk   DOCUMENT
                                                                                        ID#: 22
                                                                           06/17/2019 09:06:58 AM
                                                                           92414-3

               63.     To the extent that the actions toward Mr. Holt by any individual employed by SLS

        were fraudulent, oppressive and/or malicious, Mr. Holt is entitled to impute said conduct upon

        SLS due to SLS’ knowledge, ratification and/or anticipation of such conduct.

               64.     Mr. Holt is entitled to recover punitive damages against SLS, in accordance with

        KRS 411.184 et seq., subject to all applicable common-law, statutory, and constitutional authority.

               CLAIMS CONCERNING THE FORCE-PLACED INSURANCE SCHEME

        COUNT VI – UNJUST ENRICHMENT AGAINST SLS and ASSURANT DEFENDANTS

               65.     By their conduct as outlined supra, SLS and the Assurant Defendants received

        financial benefits at the expense of Mr. Holt.

               66.     SLS and the Assurant Defendants have appreciated the benefit realized by each due

        to their conduct at the expense of Mr. Holt.




                                                                                                                Presiding Judge: HON. BRIAN PRIVETT (614383)
               67.     It is inequitable for SLS and the Assurant Defendants to retain the benefit they have

        received from their conduct without accounting for its value to Mr. Holt.

               68.     Mr. Holt is entitled to equitable relief against SLS and the Assurant Defendants to

        recover the improper and inequitable benefits received by the named parties at his expense.

          COUNT VII – TORTIOUS INTERFERENCE WITH A BUSINESS RELATIONSHIP
                           AGAINST ASSURANT DEFENDANTS

               69.     Mr. Holt had a contractual right with SLS, in the event that the homeowners’

        insurance on the Residence was not kept in force at all times, to be charged only for the actual cost

        of any force-placed insurance policy. That contractual right includes the right to not be charged

        exorbitant amounts for costs, kickbacks/rebates, and other sums not related to the actual provision
                                                                                                                COM : 000013 of 000016




        of insurance coverage itself.

               70.     The Assurant Defendants had knowledge of Mr. Holt’s Mortgage serviced by SLS.

        The Assurant Defendants were neither party to the Mortgage nor expected and/or intended third-


                                                         13
Filed                  19-CI-00087      03/29/2019            Christie Edwards, Woodford Circuit Clerk
Filed               19-CI-00087
        Case: 5:19-cv-00250-JMH 03/29/2019
                                  Doc #: 1-1 Filed: Christie
                                                    06/17/19 Edwards, 17 ofNOT
                                                                Page:Woodford
                                                                           ford - ORIGINAL
                                                                             25 Circuit
                                                                                  PageClerk   DOCUMENT
                                                                                        ID#: 23
                                                                           06/17/2019 09:06:58 AM
                                                                           92414-3

        party beneficiaries to the Mortgage.

               71.     The Assurant Defendants, acting in bad faith with the sole intention of maximizing

        its profits, intentionally and unjustifiably interfered with the rights of Mr. Holt under the Mortgage,

        as described above, whereby said Assurant Defendants provided kickbacks/rebates to SLS in

        exchange for the exclusive or primary right to force-place insurance on the Residence of Mr. Holt.

               72.     Mr. Holt has suffered damages due to this unlawful and unjustifiable interference.

               73.     Mr. Holt is entitled to recover monetary damages against the Assurant Defendants

        suffered as a result of said Assurant Defendants tortious interference with his rights under the

        Mortgage.

           COUNT VIII – TORTIOUS INTERFERENCE WITH BUSINESS RELATIONSHIP
                    AGAINST SLS, CONCERNING THE MET LIFE POLICY




                                                                                                                  Presiding Judge: HON. BRIAN PRIVETT (614383)
               74.     Mr. Holt had a contractual right with Met Life to the coverage provided in the Met

        Life Policy.

               75.     SLS had knowledge of the homeowners’ insurance policy issued to Mr. Holt by

        Met Life. SLS was not a party to the Met Life Policy.

               76.     SLS, acting in bad faith with the sole intention of maximizing its profits,

        intentionally and unjustifiably interfered with the rights of Mr. Holt under the Met Life Policy by

        falsely and fraudulently representing to Met Life that Mr. Holt had abandoned the Residence when

        in fact he had not. SLS knew by making this false and fraudulent representation that both a) Met

        Life was likely if not certain to cancel or refuse to renew the Met Life Policy; and b) Mr. Holt

        would be unable to procure any replacement homeowners’ insurance coverage in the event that
                                                                                                                  COM : 000014 of 000016




        Met Life canceled or refused to renew his existing and proper policy. SLS made this false and

        fraudulent representation for the sole purpose of procuring additional profits for itself due to the

        aforementioned kickbacks/rebates it would receive from the Assurant Defendants as a result of a


                                                          14
Filed                  19-CI-00087     03/29/2019              Christie Edwards, Woodford Circuit Clerk
Filed               19-CI-00087
        Case: 5:19-cv-00250-JMH 03/29/2019
                                  Doc #: 1-1 Filed: Christie
                                                    06/17/19 Edwards, 18 ofNOT
                                                                Page:Woodford
                                                                           ford - ORIGINAL
                                                                             25 Circuit
                                                                                  PageClerk   DOCUMENT
                                                                                        ID#: 24
                                                                           06/17/2019 09:06:58 AM
                                                                           92414-3

        force-placed insurance policy on Mr. Holt’s Residence; none of which would have been necessary

        had SLS not made said false and fraudulent representation to Met Life.

                77.     Mr. Holt has suffered damages due to this unlawful and unjustifiable interference.

                78.     Mr. Holt is entitled to recover monetary damages against SLS suffered as a result

        of its tortious interference with his rights under the Met Life Policy.

          COUNT IX – VIOLATION OF THE KENTUCKY CONSUMER PROTECTION ACT
                        AGAINST SLS AND ASSURANT DEFENDANTS

                79.     SLS and the Assurant Defendants have engaged in unfair, false, misleading, and

        deceptive practices in the conduct of their trade(s) and commerce in the Commonwealth of

        Kentucky, specifically as it pertains to Mr. Holt, per KRS 367.170.

                80.     The products provided by SLS and the Assurant Defendants were primarily for the




                                                                                                              Presiding Judge: HON. BRIAN PRIVETT (614383)
        personal or household purposes of Mr. Holt.

                81.     Mr. Holt has suffered an ascertainable loss of money and/or property as a result of

        the unlawful practices of SLS and the Assurant Defendants.

                82.     Pursuant to KRS 367.220, Mr. Holt is entitled to recover actual damages and

        equitable relief against SLS and the Assurant Defendants to fairly and adequately compensate him

        for his loss.

                                      COUNT X – PUNITIVE DAMAGES

                83.     The conduct of SLS and the Assurant Defendants toward Mr. Holt with respect to

        the force-placed insurance on his property was, in all respects, fraudulent, oppressive and/or

        malicious, as such terms are defined under KRS 411.184.
                                                                                                              COM : 000015 of 000016




                84.     To the extent that the actions toward Mr. Holt by any individual employed by SLS

        and the Assurant Defendants were fraudulent, oppressive and/or malicious, Mr. Holt is entitled to

        impute said conduct upon SLS and/or the Assurant Defendants due to the knowledge, ratification,


                                                         15
Filed                   19-CI-00087    03/29/2019             Christie Edwards, Woodford Circuit Clerk
Filed               19-CI-00087
        Case: 5:19-cv-00250-JMH 03/29/2019
                                  Doc #: 1-1 Filed: Christie
                                                    06/17/19 Edwards, 19 ofNOT
                                                                Page:Woodford
                                                                           ford - ORIGINAL
                                                                             25 Circuit
                                                                                  PageClerk   DOCUMENT
                                                                                        ID#: 25
                                                                           06/17/2019 09:06:58 AM
                                                                           92414-3

        and/or anticipation of such conduct by the respective parties.

                 85.       Mr. Holt is entitled to recover punitive damages against SLS and the Assurant

        Defendants in accordance with KRS 411.184 et seq., subject to all applicable common-law,

        statutory, and constitutional authority.

                                                PRAYER FOR RELIEF

                 WHEREFORE, Mr. Holt prays for the following relief:

                 a.        Judgment against SLS, ASIC, and SGIC in an amount to fairly and sufficiently

                 compensate him for the damages described supra;

                 b.        An award of punitive damages to punish the Defendants for conduct described

                 herein and to deter Defendants and similarly-situated parties from said conduct in the

                 future;




                                                                                                            Presiding Judge: HON. BRIAN PRIVETT (614383)
                 c.        An award of attorney’s fees pursuant to KRS 367.220, and costs pursuant to

                 applicable law;

                 d.        Pre- and post-judgment interest at the maximum allowable rate; and

                 e.        All other relief to which Mr. Holt might be entitled.

                 Mr. Holt DEMANDS TRIAL BY JURY on all issues so triable.

                                                            FOWLER BELL PLLC

                                                            __/s/ Matthew D. Ellison__________
                                                            Matthew D. Ellison
                                                            300 West Vine Street, Suite 600
                                                            Lexington, KY 40507-1751
                                                            (859) 252-6700
                                                            (859) 255-3735 fax
                                                            MEllison@FowlerLaw.com
                                                            ATTORNEYS FOR PLAINTIFF
        4848-5128-0272, v. 1/9984.10




                                                            16
Filed                      19-CI-00087   03/29/2019              Christie Edwards, Woodford Circuit Clerk
             Case: 5:19-cv-00250-JMH Doc #: 1-1 Filed: 06/17/19 Page: 20 ofNOT
                                                                            25 - ORIGINAL   DOCUMENT
                                                                                 Page ID#: 26
 AOC-E-105        Sum Code: CI                                             05/22/2019 12:37:32 PM
 Rev. 9-14                                                           Case #: 19-CI-00087
                                                                           92414-3
                                                                     Court: CIRCUIT
 Commonwealth of Kentucky
 Court of Justice  Courts.ky.gov                                     County: WOODFORD
 CR 4.02; Cr Official Form 1                       CIVIL SUMMONS


Plantiff, HOLT, NICKALUS T. VS. SPECIALIZED LOAN SERVICING, LLC , ET A, Defendant


    TO: UNITED AGENT GROUP, INC.
        101 NORTH SEVENTH STREET
        LOUISVILLE, KY 40202
Memo: Related party is SPECIALIZED LOAN SERVICING, LLC

The Commonwealth of Kentucky to Defendant:
SPECIALIZED LOAN SERVICING, LLC

   You are hereby notified that a legal action has been filed against you in this Court demanding relief as shown on
the document delivered to you with this Summons. Unless a written defense is made by you or by an attorney
on your behalf within twenty (20) days following the day this paper is delivered to you, judgment by default may be
taken against you for the relief demanded in the attached complaint.

The name(s) and address(es) of the party or parties demanding relief against you or his/her (their) attorney(s) are shown on the




                                                                                                                                   Presiding Judge: HON. BRIAN PRIVETT (614383)
document delivered to you with this Summons.




                                                           /s/ Christie Edwards,
                                                           Woodford Circuit Clerk
                                                           Date: 3/29/2019




                                                   Proof of Service
   This Summons was:

 Served by delivering a true copy and the Complaint (or other initiating document)
      To:

 Not Served because:
                                                                                                                                   CI : 000001 of 000001




   Date:                         , 20
                                                                                             Served By


                                                                                                Title

Summons ID: @00000065170
CIRCUIT: 19-CI-00087 Certified Mail
HOLT, NICKALUS T. VS. SPECIALIZED LOAN SERVICING, LLC , ET A

                                                        Page 1 of 1
             Case: 5:19-cv-00250-JMH Doc #: 1-1 Filed: 06/17/19 Page: 21 ofNOT
                                                                            25 - ORIGINAL   DOCUMENT
                                                                                 Page ID#: 27
 AOC-E-105        Sum Code: CI                                             05/22/2019 12:38:41 PM
 Rev. 9-14                                                           Case #: 19-CI-00087
                                                                           92414-3
                                                                     Court: CIRCUIT
 Commonwealth of Kentucky
 Court of Justice  Courts.ky.gov                                     County: WOODFORD
 CR 4.02; Cr Official Form 1                       CIVIL SUMMONS


Plantiff, HOLT, NICKALUS T. VS. SPECIALIZED LOAN SERVICING, LLC , ET A, Defendant


    TO: CORPORATION SERVICE COMPANY
        421 W. MAIN STREET
        FRANKFORT, KY 40601
Memo: Related party is STANDARD GUARANTY INSURANCE CO.

The Commonwealth of Kentucky to Defendant:
STANDARD GUARANTY INSURANCE CO.

   You are hereby notified that a legal action has been filed against you in this Court demanding relief as shown on
the document delivered to you with this Summons. Unless a written defense is made by you or by an attorney
on your behalf within twenty (20) days following the day this paper is delivered to you, judgment by default may be
taken against you for the relief demanded in the attached complaint.

The name(s) and address(es) of the party or parties demanding relief against you or his/her (their) attorney(s) are shown on the




                                                                                                                                   Presiding Judge: HON. BRIAN PRIVETT (614383)
document delivered to you with this Summons.




                                                           /s/ Christie Edwards,
                                                           Woodford Circuit Clerk
                                                           Date: 3/29/2019




                                                   Proof of Service
   This Summons was:

 Served by delivering a true copy and the Complaint (or other initiating document)
      To:

 Not Served because:
                                                                                                                                   CI : 000001 of 000001




   Date:                         , 20
                                                                                             Served By


                                                                                                Title

Summons ID: @00000065171
CIRCUIT: 19-CI-00087 Certified Mail
HOLT, NICKALUS T. VS. SPECIALIZED LOAN SERVICING, LLC , ET A

                                                        Page 1 of 1
             Case: 5:19-cv-00250-JMH Doc #: 1-1 Filed: 06/17/19 Page: 22 ofNOT
                                                                            25 - ORIGINAL   DOCUMENT
                                                                                 Page ID#: 28
 AOC-E-105        Sum Code: CI                                             05/22/2019 12:39:28 PM
 Rev. 9-14                                                           Case #: 19-CI-00087
                                                                           92414-3
                                                                     Court: CIRCUIT
 Commonwealth of Kentucky
 Court of Justice  Courts.ky.gov                                     County: WOODFORD
 CR 4.02; Cr Official Form 1                       CIVIL SUMMONS


Plantiff, HOLT, NICKALUS T. VS. SPECIALIZED LOAN SERVICING, LLC , ET A, Defendant


    TO: CORPORATION SERVICE COMPANY
        421 W. MAIN STREET
        FRANKFORT, KY 40601
Memo: Related party is AMERICAN SECURITY INSURANCE COMPANY

The Commonwealth of Kentucky to Defendant:
AMERICAN SECURITY INSURANCE COMPANY

   You are hereby notified that a legal action has been filed against you in this Court demanding relief as shown on
the document delivered to you with this Summons. Unless a written defense is made by you or by an attorney
on your behalf within twenty (20) days following the day this paper is delivered to you, judgment by default may be
taken against you for the relief demanded in the attached complaint.

The name(s) and address(es) of the party or parties demanding relief against you or his/her (their) attorney(s) are shown on the




                                                                                                                                   Presiding Judge: HON. BRIAN PRIVETT (614383)
document delivered to you with this Summons.




                                                           /s/ Christie Edwards,
                                                           Woodford Circuit Clerk
                                                           Date: 3/29/2019




                                                   Proof of Service
   This Summons was:

 Served by delivering a true copy and the Complaint (or other initiating document)
      To:

 Not Served because:
                                                                                                                                   CI : 000001 of 000001




   Date:                         , 20
                                                                                             Served By


                                                                                                Title

Summons ID: @00000065172
CIRCUIT: 19-CI-00087 Certified Mail
HOLT, NICKALUS T. VS. SPECIALIZED LOAN SERVICING, LLC , ET A

                                                        Page 1 of 1
           Case: 5:19-cv-00250-JMH
           Commonwealth             Doc #: 1-1 Filed: 06/17/19 Page: 23 ofNOT
                           of Kentucky                                     25 - ORIGINAL   DOCUMENT
                                                                                Page ID#: 29
                                                                          06/17/2019 08:58:20 AM
           Christie Edwards, Woodford Circuit Clerk                       92414-3


 Case #: 19-CI-00087                    Envelope #: 1554209
 Received From: MATTHEW ELLISON                        Account Of: MATTHEW ELLISON

 Case Title: HOLT, NICKALUS T. VS. SPECIALIZED LOAN    Confirmation Number: 89488199
 SERVICING, LLC , ET A
 Filed On:3/29/2019 1:55:02PM


#      Item Description                                                                  Amount
1      Access To Justice Fee                                                              $20.00
2      Civil Filing Fee                                                                  $150.00
3      Money Collected For Others(Court Tech. Fee)                                        $20.00
4      Library Fee                                                                         $1.00
5      Court Facilities Fee                                                               $25.00
6      Money Collected For Others(Attorney Tax Fee)                                        $5.00
7      Charges For Services(Jury Demand / 12)                                             $70.00
8      Money Collected For Others(Postage)                                                $37.65
9      Charges For Services(Copy - Photocopy)                                              $5.40
                                                                                TOTAL:   $334.05




Generated: 3/29/2019                                                                      Page 1 of 1
Filed               19-CI-00087
        Case: 5:19-cv-00250-JMH 06/13/2019
                                  Doc #: 1-1 Filed: Christie
                                                    06/17/19 Edwards, 24 ofNOT
                                                                Page:Woodford
                                                                           ford - ORIGINAL
                                                                             25 Circuit
                                                                                  PageClerk   DOCUMENT
                                                                                        ID#: 30
                                                                           06/17/2019 08:59:16 AM
                                                                           92414-3

        No. 19-CI-00087                                                 WOODFORD CIRCUIT COURT
                                                                                      DIVISION 2
        Electronically filed                                                 HON. BRIAN PRIVETT


        NICKALUS T. HOLT                                                                      PLAINTIFF


        v.

        SPECIALIZED LOAN SERVICING LLC, et al.                                            DEFENDANTS


                                         NOTICE OF APPEARANCE

               Please take notice that Neal F. Bailen and Zachary M. VanVactor of the law firm Stites &

        Harbison PLLC enter their appearance as counsel for the defendant, Specialized Loan Servicing

        LLC, and respectfully request service at the address below of all pleadings, notices, orders,

        correspondence, and other papers generated in connection with this action.



                                                           /s/ Zachary M. VanVactor
                                                           Neal F. Bailen
                                                           nbailen@stites.com
                                                           Zachary M. VanVactor
                                                           zvanvactor@stites.com
                                                           STITES & HARBISON PLLC
                                                           400 West Market Street, Suite 1800
                                                           Louisville, KY 40202-3352
                                                           Jeffersonville, IN 47130
                                                           Telephone: (502) 587-3400

                                                           COUNSEL FOR DEFENDANT,
                                                           SPECIALIZED LOAN SERVICING LLC

                                                                                                          EA : 000001 of 000002




Filed                  19-CI-00087    06/13/2019             Christie Edwards, Woodford Circuit Clerk
Filed               19-CI-00087
        Case: 5:19-cv-00250-JMH 06/13/2019
                                  Doc #: 1-1 Filed: Christie
                                                    06/17/19 Edwards, 25 ofNOT
                                                                Page:Woodford
                                                                           ford - ORIGINAL
                                                                             25 Circuit
                                                                                  PageClerk   DOCUMENT
                                                                                        ID#: 31
                                                                           06/17/2019 08:59:16 AM
                                                                           92414-3

                                        CERTIFICATE OF SERVICE

               I hereby certify that a copy of the foregoing electronically filed document was served by
        United States First Class Mail, postage prepaid, on this 13th day of June 2019 upon:


               Matthew Ellison
               FOWLER BELL PLLC
               300 West Vine Street, Suite 600
               Lexington, KY 40507




                                                             /s/ Zachary M. VanVactor
                                                             Zachary M. VanVactor




                                                                                                           EA : 000002 of 000002




Filed                 19-CI-00087    06/13/2019             Christie Edwards, Woodford Circuit Clerk
